            Case 1:18-cv-01581-NONE-JLT Document 32 Filed 12/22/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   SHARON A. HART,                                          Case No.: 1:18-CV-01581-NONE-JLT
12                                Plaintiff,                  PROPOSED ORDER TO EXTEND
                                                              MOTION DEADLINES
13   v.                                                       (Doc. 31)
14   MEGAN BRENNAN,
15                                Defendant.
16

17           Based upon the information contained in the stipulation of the parties, the Court ORDERS
18 the case schedule to be amended as follows:

19           Dispositive Motions Filed By:                             January 29, 2021
20           Dispositive Motions Heard By:                             March 5, 2021
21
     IT IS SO ORDERED.
22

23        Dated:   December 22, 2020                        /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
24

25
26

27

28

29

30
